Citation Nr: 1440614	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-37 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left knee disability until May 2012, and a rating higher than 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to April 1990, March 2003 to March 2004, and March 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a November 2007 notice of disagreement (NOD), the Veteran challenged the initial 0 percent rating assigned for his service-connected residuals of left knee arthroscopy under Diagnostic Code 5260 concerning limitation of flexion.  While the claims were in appellate status, the RO issued a subsequent rating decision increasing the Veteran's initial rating to 10 percent under Diagnostic Code 5999-5260.  See September 2008 Rating Decision.  On remand from the Board, the Appeals Management Center (AMC) began rating the Veteran under Diagnostic Code 5003-5261 based on a diagnosis of traumatic arthritis with limitation of extension to 25 degrees, and assigned a 30 percent rating effective May 18, 2012.  In view of these actions, the Board has characterized the issue as set forth on the title page.

The Veteran initially requested a hearing before the Board, but subsequently withdrew his request in October 2011.  Thus, the Veteran waived his right to a hearing.  


FINDINGS OF FACT

1.  The Veteran had full range of motion in his left knee with pain, and pain on repeat testing, until May 18, 2012.

2.  The Veteran had a limitation of left knee flexion to 60 degrees, with pain and functional loss, beginning May 18, 2012.

3.  The Veteran's left knee exhibited no limitation of extension prior to May 18, 2012, and limitation of extension to 25 degrees with pain and functional loss thereafter.

4.  The Veteran's left knee disability approximated no greater than slight recurrent subluxation or lateral instability beginning August 4, 2010.


CONCLUSIONS OF LAW

1.  Entitlement to an initial rating of greater than 10 percent for limitation of flexion of the left knee is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5260 (2013).

2.  Entitlement to a rating of 40 percent, but no higher, for limited extension of the left knee from May 18, 2012, is granted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5261 (2013).

3.  Entitlement to a rating of no more than 10 percent for recurrent subluxation or lateral instability of the left knee until August 4, 2010, is granted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
  A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's appeal arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted and the claim is substantiated, additional VCAA notice is not required, and any defect in that notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

B.  Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  

      1.  Duty to Obtain Records

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

	2.  Duty to Provide Examination/Opinion

VA conducted examinations of the Veteran in connection with his left knee disability claim in September 2007 and May 2012.  These examinations evaluated the nature, extent, severity and manifestations of his left knee disability by conducting complete physical examinations, recording the Veteran's subjective complaints, and offering opinions as appropriate.  Thus, the Board finds that these examinations are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, neither the Veteran nor his representative has indicated that his left knee disability has worsened since the May 2012 VA examination, nor does the record indicate a worsening.  As such, remand is not required for a more current examination.  
 
	3.  Remand Compliance

In April 2012, the Board remanded the case to obtain additional VA medical records and a VA examination.  The additional records requested were obtained and associated with the file, and the Veteran was afforded a VA examination in May 2012.  As discussed above, the May 2012 VA examination is adequate for rating purposes.  The Board thus finds that there has been substantial compliance with the Board's remand order and the Veteran is not prejudiced by resolution of his claim on the merits.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

II.  Higher Ratings

The Veteran seeks an initial rating in excess of 10 percent for residuals of a left knee arthroscopy.  He contends that his disability rating should be higher, arguing that the initial 10 percent rating awarded does not fully compensate him for his left knee disability, which is marked by severe pain and chronic swelling that causes him to have to stay off his feet for a day of more.  See December 2008 Notice of Disagreement.  The Veteran further argues that his condition worsened during the appeal period in that he has been suffering from episodes of buckling, which have caused him to fall.  Additionally, the Veteran argues that he is entitled to a rating in excess of 30 percent from May 18, 2012, because his left knee extension is limited to more than 20 degrees.  See 2014 Appellate Br. at 2.    

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Application of the Rating Criteria

The Board finds that the Veteran qualifies for an initial rating of 10 percent under Diagnostic Code 5003 for painful motion until May 18, 2012, at which point he is entitled to 10 percent under Diagnostic Code 5260 due to an increase in the Veteran's limitation of flexion to 60 degrees with pain and functional loss.  The Veteran is also entitled to an additional 10 percent rating under Diagnostic Code 5257, other impairment of the knee, for slight recurrent subluxation or lateral instability from August 4, 2012.  Finally, the Veteran is entitled to a rating of 40 percent under Diagnostic Code 5261 for limited extension of the left knee from May 18, 2012.  The Board further finds that the Veteran is not entitled to ratings under any of the other knee and leg Diagnostic Codes (Diagnostic Codes 5256, 5258-59, and/or 5262-63).  The Board will discuss its reasons for each finding in turn.

  A.  Diagnostic Codes 5003 and 5260

The Board finds that the Veteran qualifies for a rating of no more than 10 percent under Diagnostic Code 5003 from October 1, 2006, and then under Diagnostic Code 5260 from May 18, 2012.  Under Diagnostic Code 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.  Additionally, where a claimant has a full range of motion with pain, or a noncompensable limitation of motion that is accompanied by pain, a rating of 10 percent rating may be appropriate.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); see also Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011).  The rating schedule provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003.  It is only when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes that a 10 percent rating is for application for each such major joint affected by limitation of motion.  See id.  Here, the evidence shows that Veteran exhibited a full range of motion with pain or a noncompensable limitation of flexion in his left knee accompanied by painful motion throughout the appeal period.  The September 2007 VA examiner noted that he had full range of flexion in his left knee with pain at the extreme of all motion.  The 2007 examiner also stated that the joint function was additionally limited by zero degrees on repeat testing because of pain.  The examiner noted that the joint range of motion was not limited by fatigue, weakness, lack of endurance or incoordination.  Thus, the Veteran is entitled to a 10 percent disability rating under Diagnostic Code 5003 for painful motion beginning October 1, 2006.  See Burton, 25 Vet. App. at 5.

The Board further finds that the Veteran is entitled to a 10 percent rating under Diagnostic Code 5260 after the May 2012 VA examination.  Although he has not exhibited a limitation of flexion in excess of 60 degrees, which is entitles him to a 0 percent rating, the evidence shows that he has additional functional limitation that warrants a 10 percent disability rating.  During the May 2012 VA examination, he exhibited a limitation of flexion to 60 degrees in his left knee with objective evidence of pain beginning at 60 degrees.  The examiner noted that he was unable to perform repeat testing due to pain, stiffness, swelling of the left anterior knee and palpable fullness of the knee posteriorly.  The examiner also reported that the Veteran exhibited functional loss of the knee as a result of decreased movement, weakened movement, excess fatigability, pain on movement, swelling, and interference with sitting, standing and weight-bearing.  In light of this evidence and the application of DeLuca, the Board finds that the Veteran's disability picture more nearly approximates a 10 percent rating for limitation of flexion under Diagnostic Code 5260.  He is not entitled to a rating in excess of 10 percent because he has not exhibited an actual or functional limitation of flexion to 30 degrees or less.  

  B.  Diagnostic Code 5261

The Board further finds that the Veteran is entitled to a rating of 40 percent for limitation of extension of the left knee under Diagnostic Code 5261 from May 18, 2012.  Under Diagnostic Code 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  There is no evidence in the record that the Veteran exhibited a limitation of extension in his left knee prior to the May 18, 2012 VA examination.  See 2006 STRs; see also 2009-2010 VA Medical Records; September 2007 VA Examination Report (all showing full range of motion or full extension to 0 degrees).  During the May 2012 VA examination, he exhibited limitation of extension to 25 degrees with objective evidence of pain beginning at 25 degrees.  Additionally, as discussed above, the examiner noted that he was unable to perform repeat testing due to pain, stiffness, swelling and palpable fullness of the knee posteriorly.  The examiner also noted functional loss as a result of decreased movement, weakened movement, excess fatigability, pain on movement, swelling, and interference with sitting, standing and weight-bearing.  Considering his functional loss by applying DeLuca and resolving all reasonable doubt in his favor, the Board finds that the Veteran's disability picture more nearly approximates a 40 percent rating for limitation of extension under Diagnostic Code 5261.  He is not entitled to a rating in excess of 40 percent because he has not exhibited an actual or functional limitation of extension to 45 degrees or more.

  D.  Diagnostic Code 5257

The Board finds that the Veteran is entitled to a separate rating under Diagnostic Code 5257 of 10 percent from August 4, 2012.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other impairment of the knee, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  The terms "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2013).  The Board finds that the Veteran's left knee disability more nearly approximated "slight," rather than "moderate" or "severe," recurrent subluxation or lateral instability.  Although the Veteran has reported falling several times do to his left knee giving way, he has not reported frequent episodes of falling or recurrent symptoms of locking, buckling, popping or grinding of his left knee throughout the appeal period, which would be expected with "moderate" or "severe" recurrent subluxation or lateral instability.  The Veteran's 2006 service treatment records (STRs), September 2007 VA examination report, VA medical records and statements submitted in support of his claim show that he did not report any symptoms or exhibit any objective signs of subluxation or lateral instability until August 4, 2010.  Prior to this date, he reported symptoms of constant pain and swelling, weakness and stiffness in his left knee, and that these symptoms affected his ability to stand and walk, sometimes requiring him to stay off his feet for a day of more during flare ups.  Nevertheless, he did not report any instances of locking, grinding, popping or buckling.    

Additionally, although the record on appeal shows that the Veteran exhibited lateral joint line tenderness and effusion in the left knee joint on examination, there is no evidence that he exhibited objective signs of subluxation or instability at any point during the appeal period.  The September 2007 VA examination report noted that he did not exhibit heat, redness, giving way, lack of endurance, locking, fatigability, crepitus or guarding of movement on physical examination.  Based on his physical examination, the examiner found no evidence of subluxation or lateral instability.  In January 2010, the Veteran's provider noted that range of motion in his knee was limited due to pain and muscle spasms, but did not report any findings of subluxation or instability.  In March 2010, the provider noted that the Veteran was limping and exhibited joint effusion and decreased flexion due to swelling, but no signs of give way or locking on examination.  While he was prescribed a knee brace and cane, the evidence shows that these devices were prescribed because of his pain, swelling and reduced range of motion because they were prescribed in response to complaints of these symptoms.  There is no evidence that these assistive devices were prescribed to improve the stability of his knee because there is no evidence that the Veteran exhibited instability or subluxation at that time.  The Veteran again appeared at the VA for treatment for his left knee disability in June 2010, complaining of chronic pain and severe swelling in his left knee.  He reported using the knee immobilizer and cane daily to walk.  On examination, his treating provider observed swelling in the knee and evidence of muscle atrophy about the distal quadriceps, and noted that he walked with a limp, but did not indicate that he exhibited any signs of subluxation or instability.

The only evidence of left knee recurrent subluxation or lateral instability in the record comes from the Veteran's reports of falling multiple times due to his left knee buckling or locking.  On August 4, 2010, he presented to the VA with complaints of falling due to his knee giving way.  During the May 2012 VA examination, he reported using a knee brace and a cane all of the time, and falling approximately eight times in a year due to locking.  The Veteran is competent to give testimony concerning his symptoms, and the Board finds that his statements are credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  However, without evidence of more frequent episodes of falling, or evidence of additional recurrent symptoms of subluxation and lateral instability such as buckling, locking, popping, grinding, etc., the Board cannot find that the Veteran's disability picture more nearly approximates "moderate" or "severe" recurrent subluxation or lateral instability.  The Board notes that the May 2012 examiner found that the Veteran could not be tested for subluxation or lateral instability; however, this finding does not support the conclusion that he has more than "slight" recurrent subluxation or lateral instability when viewed in light of all of the evidence of record, including his subjective complaints.  Thus, the Board finds that the Veteran's left knee disability more nearly approximates no more than "slight" recurrent subluxation or lateral instability.  Thus, he is entitled to a disability rating of 10 percent under Diagnostic Code 5257.  The Veteran is not entitled to higher rating because he has not exhibited "moderate" or "severe" subluxation or lateral instability at any point during the appeal period.

The Board also finds that the earliest date on which it is reasonably ascertainable that the Veteran's left knee symptoms included slight recurrent subluxation or lateral instability is August 4, 2010, the first time he reported episodes of buckling or locking which caused him to fall.  As stated above, while the Veteran complained of constant pain, swelling and weakness in his left leg since 2006, he did not make any complains of buckling, locking, popping, grinding or other symptoms of subluxation and/or lateral instability until August 2010.  On August 4, 2010, he reported episodes of locking and buckling for the first time, stating that these symptoms caused him to fall.  After that date, he reported having multiple episodes of falling due to buckling or locking.  See May 2012 VA examination.  Thus, the Board finds that the Veteran's recurrent subluxation and/or lateral instability first became apparent in the record on August 4, 2010, and as such, he is entitled to a 10 percent disability rating under Diagnostic Code 5257 from that date.


  E.  Diagnostic Codes 5258 and 5259
      
The Board finds that the Veteran is not entitled to ratings under Diagnostic Codes 5258 or 5259 concerning dislocated semilunar cartilage and symptomatic removal of semilunar cartilage respectively.  A claimant is entitled to 20 percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and is entitled to a 10 percent rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  First, with regard to Diagnostic Code 5258, although the Veteran has been diagnosed with a meniscal tear in his left knee, there is no evidence that the tear is dislocated.  A March 2010 MRI report notes a tear of the lateral meniscus with no mention of dislocation.  The March 2012 VA Examination report also notes a meniscal tear with locking, pain and effusion, but not dislocation.  Thus, the Veteran is not entitled to ratings under Diagnostic Code 5258.

Neither is the Veteran entitled to a rating under Diagnostic Code 5259.  The Board notes that the Veteran underwent two arthroscopic surgeries to repair the meniscus in his left knee, and exhibited symptoms of swelling, pain and weakness as a result of his surgery.  However, in light of the Board's finding that he is entitled to a 10 percent rating under Diagnostic Code 5003, the Veteran is not entitled to an additional rating under Diagnostic Code 5259.  The Veteran's initial rating under Diagnostic Code 5003 is predicated on the painful motion and functional loss that he exhibited due to his left knee symptomatology, even though he did not exhibit a decreased range of motion.  His subsequent ratings under Diagnostic Codes 5260, 5261 and 5257 contemplate all of his left knee symptoms, as discussed in detail above.  To provide him with an additional 10 percent rating under Diagnostic Code 5259 for the residuals his arthroscopic surgery would constitute impermissible pyramiding by compensating him twice for the same symptoms.  See 38 C.F.R. § 4.14.  As such, the Board finds that the Veteran is not entitled to an additional 10 percent rating under Diagnostic Code 5259.


  F.  Diagnostic Codes 5256, 5262 and 5263

Finally, the Board finds that the Veteran is not entitled to additional or higher ratings under Diagnostic Codes 5256, 5262 and 5263.  These Diagnostic Codes concern disabilities that involve ankylosis of the knee, nonunion or malunion of the tibia and fibula, and/or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 & 5262-63.  There is no evidence in the record that the Veteran suffers from any of these conditions.  Thus, he is not entitled to an additional or higher rating under any of these diagnostic codes.

III.  Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the Veteran's left knee disability does not warrant referral for an extraschedular rating on the record before it.  The schedular rating criteria concerning the knee and leg reasonably contemplates all of his left knee symptoms, including limitation of motion, instability, pain, stiffness, weakness, locking, fatigability and lack of endurance which impairs his ability to stand or walk for prolonged periods of time.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, he has not argued that the severity and symptomatology of his left knee disability are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.   Here, only the Veteran's left knee disability is before the Board and there is no indication in the record that his left knee symptomatology, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, neither the Veteran nor his representative has argued that the combined effect of his service-connected disabilities is not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

IV.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected left knee disability.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  According to the May 2012 VA examination report, he is currently employed.  While the examiner noted that his left knee disabilities impact his ability to work in that he has had to take days off due to swelling and being unable to stand or walk for prolonged periods of time, there is no indication in the record that he is incapable of maintaining his employment due to such absences.  Significantly, the Veteran and his representative do not argue that his left knee disability impacts his ability to obtain and maintain substantially gainful employment.  As such, the Board finds that the issue of TDIU has not been reasonable raised by the record and thus is not within the scope of the appeal.  







ORDER

An initial rating of greater than 10 percent for limitation of flexion of the left knee is denied.  

A rating of 40 percent, but no higher, for limited extension of the left knee from May 18, 2012, is granted, subject to controlling regulations governing the payment of monetary awards.  

A rating of 10 percent for recurrent subluxation or lateral instability of the left knee from August 4, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


